Citation Nr: 1018782	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-19 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, other than PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from January 1953 to 
December 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision.

The Veteran's claim of entitlement to service connection for 
PTSD was first denied in an August 1998 rating decision.  The 
Veteran subsequently filed a claim to reopen in September 
2006.  The RO captioned the issue as whether new and material 
evidence had been presented to reopen a previously denied 
claim of entitlement to service connection for an acquired 
psychiatric disability to include PTSD.  However, because the 
Veteran never previously filed a claim for a psychiatric 
disability other than PTSD, the Board concluded in October 
2009 that it was inappropriate to require the Veteran to 
produce new and material evidence to reopen a claim that had 
never been specifically denied (namely entitlement to service 
connection for a psychiatric disability other than PTSD).  As 
such, the Board recaptioned the issues in that decision, 
adding a separate issue of entitlement to service connection 
for a psychiatric disability other than PTSD.  The Board then 
remanded that issue for appropriate development, (although it 
denied the attempt to reopen the claim for service connection 
for PTSD).  That development having been completed, the 
Veteran's claim is once again before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence demonstrates that the Veteran developed a major 
depressive disorder in service.



CONCLUSION OF LAW

Criteria for service connection for major depressive disorder 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.
 
The Veteran has long sought service connection for PTSD.  
However, while service connection for PTSD has not been 
established, the Board recognized that the Veteran had been 
diagnosed with other psychiatric disabilities, including 
major depressive disorder, during the course of his appeal 
(as shown in numerous VA outpatient treatment records) and 
the Veteran testified at a hearing before the Board that he 
began having psychiatric problems in service and sought 
treatment for them shortly after leaving service.  
Specifically, the Veteran indicated that he sought 
psychiatric treatment on several occasions.  The Veteran 
indicated that in 1956, slightly more than a year after he 
got out of service, he sought treatment from a doctor in 
Columbus, Ohio who prescribed antidepressants.

Service treatment records are silent for any psychiatric 
treatment or complaints; and the Veteran was found to be 
psychiatrically normal at time of separation.  Nevertheless, 
as noted above, the Veteran testified that he sought 
psychiatric treatment both in service and shortly after 
service; and his testimony is supported by several private 
medical records dated in March 1956, less than two years 
after he was discharged from service, in which the Veteran 
was seen for an anxiety neurosis and for a psychoneurosis.  
Specifically, a Dr. Palmer indicated that he saw the Veteran 
and was of the opinion that the Veteran had a psychoneurosis 
and was in need of treatment at that time; and, Dr. Smith 
wrote that he saw the Veteran for an anxiety neurosis in 
March 1956.

Given the Veteran's credible testimony that his psychiatric 
problems began in service, and the fact that he began seeking 
psychiatric treatment shortly after service, the Board 
remanded the Veteran's claim for a VA psychiatric 
examination.

In February 2010, a VA examiner reviewed the Veteran's entire 
claims file, including the hearing transcript, and 
interviewed the Veteran.  The examiner noted that the Veteran 
had been receiving regular psychiatric treatment since 
approximately 1996, but had also received sporadic treatment 
in 1956 and in the 1980s.  

The examiner found that from a review of the available 
records, the Veteran's depression symptoms had fluctuated in 
severity but had never fully remitted since the 1950s.  The 
examiner confirmed the Veteran's diagnosis of depression and 
concluded that it was at least as likely as not that the 
Veteran's major depressive disorder developed during his 
military service.

As such, the Veteran has a current disability which has been 
linked by a medical opinion of record to his time in service.  
Thus, the criteria for service connection have been met, and 
the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).

ORDER

Service connection for major depressive disorder is granted.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


